DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1 and 3-20 in the reply filed on 4/6/2022 remains acknowledged.
Applicant’s election without traverse of:
(i) 5-Methyl-1H-pyrazole-3-carboxylic acid (4-hydroxy-phenyl)-amide (claim 8):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(iii-a) oral (claim 14);
(v-c) chronic nociceptive pain (claim 10),
claims 1, 3-10, 14-15, 19 and 28 reading thereon, in the reply filed on 4/6/2022 is acknowledged.  Claims 3-9, 14 have been canceled.  Pending claims 1, 10, 15, 19, 28 read on the elected species.

Response to Arguments
Applicants' arguments, filed 7/13/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see p. 3, filed 7/13/2022, with respect to the rejection of claim 5 under 35 USC 112(b) have been fully considered and are persuasive, in view of the cancelation of claim 5.  The rejection of claim 5 has been withdrawn. 
Applicant's arguments with respect to the obviousness rejection have been fully considered but they are not persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 10, 15, 19 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carson et al. (US 2015/0209339 A1; 2015; cited in a prior Office action); in view of Klooster et al. (“Association between pain phenotype and disease activity in rheumatoid arthritis patients: a non-interventional, longitudinal cohort study”; 2019 Nov 29; 21:257 (pp.1-10/10); https://doi.org/10.1186/s13075-019-2042-4; cited in a prior Office action)
Claims 5, 7-9, 14, 20 have been canceled.
Carson teaches hetero-substituted acetanilide derivatives are disclosed as analgesic agents (abstract).  A method of controlling, inter alia, pain in a subject in need thereof comprising administering to the subject a compound of formula (I), wherein the compound of formula (I) is selected from a group that includes Applicant elected 5-Methyl-1H-pyrazole-3-carboxylic acid (4-hydroxy-phenyl)-amide (amended claim 1).  Causes of pain include arthritis (claim 9).  Administration to the patient is taught [0146].
The patient with pain due to arthritis is clearly a patient in need of treating for the pain.
Regarding the elected oral dosing, required by amended claim 1, Carson teaches the compounds as part of pharmaceutical compositions [0150]; that preferably the compositions are administered orally [0154].
Regarding dose ranges of claims 15, 19, doses taught by Carson, include, inter alia, 500 mg, for Applicant elected oral administration [0161], reading on the claimed therapeutically effective ranges.
 Regarding claim 28, Carson teaches the compounds of Formulas (I) and (II) are useful in treatment of inflammation [0166].
Carson does not explicitly discuss the length of pain; i.e., does not mention “chronic” or teach the disclosed at least three months of pain defined as chronic.
Klooster documents well controlled rheumatoid arthritis involve substantial proportion of patients complaining of persistent pain (Background); the study classified 180 established RA patients as having Applicant elected nociceptive (61%) or a non-nociceptove (39%) type pain, based on responses to a pain questionnaire; clinical follow-up data for two years was collected (Methods).  
Klooster establishes all of these arthritis patients were in (established RA) or entered into “chronic” pain, within 3 months of the study start.  Thus, for arthritis, the Examiner construes most of patients with arthritis pain to have chronic pain.
In view of this, it would have been obvious to apply the methods of Carson, for Applicant elected active compound, used in treating pain caused by arthritis, to those with chronic pain, rendering obvious the method of claims 1, 15 and 19 obvious.
Regarding claims 10 & 28, Carson teaches the compounds are also effective for treating inflammation, and teaches treating pain caused by arthritis.  Klooster also teaches that rheumatoid arthritis has always been considered to be an inflammatory joint disease, causing inflammatory or nociceptive pain (Discussion).  Even though a minority of patients did not have nociceptive pain, at least 61% did have this.  Thus, for this patient subset (having inflammatory arthritis and nociceptive pain) it would have been obvious to apply the method of treating pain caused by arthritis and treating inflammation to these patients taught by Carson to the patient subset of Klooster having inflammatory arthritis and nociceptive pain, reading on Applicant elected nociceptive pain, and on the inflammation cause of claim 20, rendering obvious claims 10 and 20.  (The Examiner also notes that arthritis is a disclosed example of a cause of nociceptive pain at [0068], indicating pain due to arthritis would be nociceptive pain, according to the instant disclosure.)

Applicant argues:
This rejection is respectfully traversed and the Examiner is directed to claim 1 as amended which has been limited to a single species or pharmaceutically acceptable salt thereof: 
A method of treating chronic pain comprising orally administering to a patient in need thereof a therapeutically effective amount of 5-Methyl-1H- pyrazole-3-carboxylic acid (4-hydroxy-phenyl)-amide or pharmaceutically acceptable salt thereof. 
The Office Action acknowledges that Carson does not teach or suggest "chronic pain" is association with the genus of compounds disclosed therein. Therefore, Carson cannot teach or suggest that the single species recited in claim 1 can be utilized in a method of treating chronic pain. 
There is no teachings of chronic pain therapy examples for the treatment of chronic pain in Carson. Accordingly, Applicant submits that one skilled in the art would not be motivated to select the particular species now claimed for use in a method for treating chronic pain. 
Applicant submits that Klooster fails to cure the deficiencies of Carson.  Klooster is a non-interventional study of the association of pain phenotypes and disease activity in rheumatoid arthritis. As a non-interventional study, Klooster cannot provide the motivation to one of ordinary skill in the art to make the specific selection of the recited species in claim 1 for a method of treating chronic pain. 
Accordingly, Applicant respectfully submits that the combination of cited references fails to teach or suggest independent claim 1 and its dependent claims. Accordingly, Applicant requests removal of this rejection. 

This is not persuasive.
The rejection documents that Carson teaches pain associated with arthritis, but the length of time is not explicitly discussed.  Klooster documents that most of arthritis patients experience pain for an extended time period; two years is established by Klooster, of an inflammatory or Applicant elected nociceptive pain.  In other words, after 3 months of pain associated with arthritis, all patients are experiencing chronic pain, according to the instant disclosed definition of chronic.  It is clearly obvious to treat pain for patients with arthritis pain for the subset of patients that have been in pain at least three months. 
Chronic pain taught by Klooster is a species of the genus of pain taught by Carson.  Because treating pain with the elected active compound is taught by Carson, there would have been a reasonable expectation of success in applying this to pain that has been ongoing for at least 3 months.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611